         Case 1:20-cv-00069-DBB Document 6 Filed 04/22/21 PageID.26 Page 1 of 3




                               THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


    MICHAEL VOORHEES,                                     MEMORANDUM DECISION AND
                                                          ORDER DENYING [5] MOTION TO SET
                            Plaintiff,                    ASIDE JUDGMENT

    v.                                                    Case No. 1:20-cv-00069-DBB

    WEBER COUNTY; SHERIDA MALAN;                          District Judge David Barlow
    COLBY RYAN; MARK HORTON; and
    KEVIN LOGERQUIST,

                            Defendants.


            Plaintiff Michael Voorhees filed a complaint against Defendants Weber County, Sherida

Malan, Colby Ryan, Mark Horton, and Kevin Logerquist. 1 Plaintiff never served notice on

Defendants, and this court dismissed the case without prejudice for failure to serve the

Defendants and prosecute the case. 2 Plaintiff has moved the court to set aside this dismissal. 3

                                             BACKGROUND

            Plaintiff filed a complaint against Defendants alleging and seeking relief for assault,

battery, false imprisonment, excessive force, false arrest, and intentional inflection of emotional

distress. 4 However, Plaintiff failed to serve notice on any of the Defendants. 5 About three weeks

after the Rule 4 deadline had passed, the court issued Plaintiff an order to show cause within 14




1
  Complaint, ECF No. 2, filed June 15, 2020.
2
  See Order of Dismissal, ECF No. 4, filed November 9, 2020.
3
  Motion to Set Aside Judgment, ECF No. 5, filed November 20, 2020.
4
  ECF No. 2.
5
  ECF No. 5.

                                                      1
    Case 1:20-cv-00069-DBB Document 6 Filed 04/22/21 PageID.27 Page 2 of 3




days why the case should not be dismissed. 6 The Order further stated that failure to respond

within 14 days “will result in this case being dismissed.” 7 Plaintiff did not respond, and thirty-

five days later the court issued an order of dismissal. 8 Eleven days after the order of dismissal

was issued, Plaintiff filed his Motion to Set Aside Judgment and asked the court for a sixty-day

extension to serve the summons and complaint upon Defendants. 9

                                                STANDARD
        Plaintiff asks the court to set aside its order of dismissal under Federal Rules of Civil

Procedure Rule 60(b)(1), which allows the court to relieve a party from an order for “mistake,

inadvertence, surprise, or excusable neglect.”

                                               DISCUSSION
        When a plaintiff fails to timely serve a defendant, “the court—on motion or on its own

after notice to the plaintiff—must dismiss the action without prejudice against that defendant or

order that service be made withjn a specified time.” 10 Here, Plaintiff failed to serve any of the

Defendants. Weeks after the service deadline had passed, the court issued Plaintiff an order to

show cause why the case should not be dismissed, specifically stating that a failure to respond

within 14 days “will result in this case being dismissed.” 11 Plaintiff did not respond, and over a

month later the court dismissed the case without prejudice. 12

        Plaintiff’s Motion to Set Aside Judgment argues that the failure to serve Defendants was

excusable neglect because Plaintiff “has been unable to secure residential address contact


6
  Order to Show Cause, ECF No. 3, filed October 5, 2020.
7
  Id.
8
  ECF No. 4.
9
  ECF No. 5.
10
   FRCP 4(m).
11
   Id.
12
   ECF No. 4.

                                                       2
      Case 1:20-cv-00069-DBB Document 6 Filed 04/22/21 PageID.28 Page 3 of 3




information for the individual defendants named in the complaint.” 13 Excusable neglect, or other

good cause, can provide a basis to relieve a party from a judgment and also can support

additional time for service of process. 14 But while Plaintiff has offered a reason for not timely

serving the individual defendants, he has not explained his failure to serve Weber County. His

motion also does not explain why he did not seek an extension of time before the deadline for

service had passed. Finally, Plaintiff offers no reason for failing to respond to the Order to Show

Cause, which specifically stated that a failure to timely respond would result in dismissal of the

action. Accordingly, Plaintiff has not shown excusable neglect or other good cause.

                                              ORDER
          Therefore, Plaintiff’s motion to set aside judgement is DENIED.

          Signed April 22, 2021.

                                              BY THE COURT


                                              ________________________________________
                                              David Barlow
                                              United States District Judge




13
     ECF No. 5 at 2-3.
14
     See FRCP 4(m), FRCP 60(b).

                                                  3
